DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention Group I, claims 1-6, in the reply filed on 05/12/2021 is acknowledged.  The traversal is on the ground(s) that 
Groups I-II are related to the same field and have substantially the same body and no undue burden to examine all claims, see the 2nd paragraph of page 4.  This is found not persuasive because this application is 371 of PCT Application and based on PCT rule 13.1.
Under PCT Rule 13.1, the arrangement of CN107904566 is different from the arrangement of the protrusions disclosed by the claimed invention, see the 3rd paragraph of page 4. This is found not persuasive as discussed in rejection below in more detail. Applicants are reminded that the claim are being examined, not the shape of the Figures are being examined.

The examiner notices Applicants fail to respond between the Species of claim 5 vs. claim 6.  However, upon further consideration, the examiner decides these are obvious variants and withdraw the election of Species.

The requirement is still deemed proper and is therefore made FINAL.

Claims 7-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/12/2021.

Claim Interpretations
	The “the substrate comprises a lateral portion, a transitional region, and a display region” of claim 1, the substrate is not part of the apparatus and the abstract concept of various regions is also not part of the apparatus. A carrier plate that is capable of matching a substrate with these regions is considered reading into the claim.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN 107904566, hereafter ‘566).
‘566 teaches all limitations of:
Claim 1: the substrate to be evaporated comprises a plurality of sub-deposition substrate, the deposition carrier plate (English translation, abstract, the claimed “A vapor deposition carrier plate, comprising”, note “to be evaporated” is wrong word, should be “to be deposited”. And the claimed “a carrier plate body, the carrier plate body comprising a loading surface  configured to load a substrate, wherein the substrate comprises a lateral portion, a transitional region, and a display region”, note substrate intrinsically having various abstract regions. Note the substrate and various regions are not part of the apparatus, see claim interpretation above); 
as shown in FIG. 7, a plurality of support blocks 40 used with the evaporation substrate 30 contacting the surface of the curved surface is spherical crown (page 8, 3rd paragraph, the claimed “and a plurality of protrusions”), bottom plate 10 and the supporting block 40 can be detachably connected; When the substrate to be evaporated 301 size or shape of the deposition substrate 30 is changed, there is no need to the whole deposition carrier plate 01 is removed from the evaporation device, it only needs 
Fig. 7 shows the support blocks 40 are different (the claimed “wherein the protrusions comprise: a plurality of first protrusions, at least one of the first protrusions being disposed corresponding to the transitional region; and a plurality of second protrusions disposed corresponding to the display region” although the claim does not need the first and the second protrusions being different, therefore, Fig. 1(a) of ‘566 also reads into claim 1).
Claim 2: as the supporting block 40 can be detachably connected, the apparatus is capable of placing different density of supporting blocks 40 in each abstract region (the claimed “wherein the first protrusions and the second protrusions are both of a lattice arrangement structure, and a distribution density of the second protrusions is less than a distribution density of the first protrusions”, see Fig. 1(b) for lattice arrangement, clearly applicable to Fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Alternatively, claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘566.
In case Applicants argue that ‘566 does not specifically teach the limitation of claim 2, it would have been obvious to leave some of the supporting block 40 from the center/display region.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over ‘566, as being applied to claim 1 rejection above, in view of Tiner et al. (US 20060005770, hereafter ‘770).
‘566 teaches that when the substrate to be evaporated 301 size or shape of the deposition substrate 30 is changed, there is no need to the whole deposition carrier plate 01 is removed from the evaporation device, it only needs to replace the support block 40 so as to save the working procedure and improve the production efficiency (top of page 7) as discussed above. ‘566 does not teach the limitations of:
Claim 3: wherein a height of the second protrusions is less than a height of the first protrusions; the height of the first protrusions is 40 to 50 micrometers; and the height of the second protrusions is 35 to 45 micrometers.

  
‘770 is analogous art in the field of Independently Moving Substrate Supports (title), applicable to physical vapor deposition systems ([0021]). ’770 teaches that One or more actuators 170 are disposed below the support assembly 138 and are adapted to control the displacement of at least one of the first or second sets 180, 182 of lift pins 150, 152 relative to the support surface 134 of the support assembly 138. The one or more actuators 170 may be a pneumatic cylinder, hydraulic cylinder, lead screw, solenoid, stepper motor, or other device suitable for controlling the displacement of the lift pins 150, 152. Controlling the displacement of at least one of the first and second sets 180, 182 of lift pins 150, 152 allows for control of the profile of the substrate 140 supported by the lift pins 150, 152 as it is brought into contact with the support surface 134 of the support assembly 138. By controlling the profile of the substrate 140, the substrate 140 may be brought into contact with the support surface 134 in a substantially continuous center-to-edge manner (Figs. 2-4, [0031]), The actuators 170 may have a stroke that enables the strike plate 172 to be positioned in a range of from at least substantially co-planar with the chamber bottom 108 to a position lower than the chamber bottom 108 sufficient to control the shape of the substrate 140 ([0033], last sentence). Note the first end 160, 162 is considered “circular truncated cone” and the lift pins 150, 152 is consider “cylinder”, both applicable to the limitation of claim 4.


Alternatively, claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over ‘566, as being applied to claim 1 rejection above, in view of ‘770 and Markham et al. (US 20080066498, hereafter ‘498).
In case Applicants argue that ‘770 does not specifically teach micrometers range adjustment capability of the actuators 170.

‘770 also teaches that large area substrates utilized for flat panel fabrication have increased in area from 550 mm by 650 mm to over 1,500 mm by 1,800 mm ([0007]).

‘498 is analogous art in the field of Temperature Compensation For Shape-induced In-plane Stresses In Glass Substrates (title), Many display devices, such as TFT-LCD panels and organic light-emitting diode (OLED) panels, are made directly on flat glass sheets (glass substrates) ([0004]), including coating ([0058]). ’498 teaches that a maximum distortion of 2 microns for sub-pieces cut from the sheet ([0011]) the buckling, and they do so both in their finished state and while they are being manufactured ([0068], in other words, buckling may be larger than 2 microns, depending on substrate size).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have included the actuators 170 with micron range adjustment of ‘770, and then combined with ‘566, for the purpose of adjusting for distortion of sub-pieces of glass sheet in manufacturing of OLED, as taught by ‘498 ([0011]).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over ‘566, as being applied to claim 1 rejection above, in view of Thirunavukarasu et al. (US 20190259647, hereafter ‘647).
‘566 teaches that bottom plate 10 and support block 40 can be fixedly connected together by means of integrally formed, it also can be fixed together by fixed component or the other way, not to limit (page 5, last complete paragraph). ‘566 does not expressly teach the limitations of:
Claim 5: wherein an adhesive layer is disposed between the protrusions and the carrier plate body, and the protrusions are adhered and fixed to the carrier plate body by the adhesive layer.
  Claim 6: wherein the carrier plate body is provided with embedding grooves, and the protrusions are correspondingly engaged in the embedding grooves.

‘647 is analogous art in the field of DEPOSITION RING FOR PROCESSING REDUCED SIZE SUBSTRATES (title), for smaller electronic devices with high computing power, industries have shifted their focus from 200 mm to 300 mm wafers ([0003]). ’647 teaches that each of the plurality of protrusions 304A-C is disposed within a hole 310 formed in the body 302. A shape of the hole 310 corresponds to a shape of the bottom portion of the protrusion. In some embodiments, each protrusion may be fixed to the body 302 via a screw 312 extending through a countersunk hole 314 formed in a bottom surface 316 of the body 302 and threaded into a corresponding threaded hole formed in the bottom of the protrusion. In some embodiments, the plurality of protrusions 304A-C may alternatively be fixed to the body using adhesives. In some embodiments, the body 302 and the plurality of protrusions 304A-C may alternatively be formed as a unitary structure (Fig. 3B, [0030]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the integral/unitary from of support blocks 40 on the bottom plate 10 of ‘566 with either a screw from the support block 40 inserting to a hole of the bottom plate 10, or an adhesive between each support block 40 and the bottom plate 10, for the purpose of detachably connected, as required by ‘566 (page 5, top of page 7).  
Alternatively, claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘566, as being applied to claim 1 rejection above, in view of Pike (US 6100505, hereafter ‘505).
can be fixed together by fixed component or the other way, not to limit (page 5, last complete paragraph). ‘566 does not expressly teach the limitations of:
Claim 6: wherein the carrier plate body is provided with embedding grooves, and the protrusions are correspondingly engaged in the embedding grooves.
  
‘505 is analogous art in the field of a hotplate offset ring of a unique construction for use in a heat treatment unit of wafer track system so as to achieve a more uniform heat transfer (abstract), the manufacturing of a semiconductor device … a resist coating is applied to a wafer (col. 1, lines 10-12). ’505 teaches that a hotplate offset ring 410 (col. 3, line 35), in order to prevent lateral movement of the ring 410 in the X and Y directions as shown by the respective arrows 428 and 430 (FIG. 4), an integral post 432 is formed adjacent to each of the spacer tabs 416 and extends downwardly from the bottom surface of the ring. The posts 432 are insertable into the existing screw holes 434 formed in the top surface of the hotplate device 414 so as to secure the ring in a fixed position (col. 3, line 64 to col. 4, line 4),

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a post 432 to each of the support block 40 to be inserted into a hole into the bottom plate 10 of ‘566, as taught by ‘505, for the purpose of a fixed position that preventing movement in the X and Y .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200135530 is cited for protrusions 335 with convex profile (Fig. 3) with pillar protrusions ([0038]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KEATH T CHEN/Primary Examiner, Art Unit 1716